 1 WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
   DON SPRINGMEYER, ESQ.
 2 Nevada Bar No. 1021
   JORDAN BUTLER, ESQ.
 3 Nevada Bar No. 010531
   3556 E. Russell Road, Second Floor
 4 Las Vegas, Nevada 89120
   (702) 341-5200/Fax: (702) 341-5300
 5 dspringmeyer@wrslawyers.com
   JButler@wrslawyers.com
 6
   Attorneys for Plaintiff
 7
                                UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
   PERFORMANCE RHINO LLC, a Nevada              Case No. 2:19-cv-0450-APG-VCF
10 limited liability company d/b/a/ GUN
   GARAGE,
11
                    Plaintiff,                  STIPULATION AND ORDER TO
12                                              EXTEND TIME FOR DEFENDANTS TO
           vs.                                  RESPOND TO COMPLAINT
13
   GUN GARAGE & SHOOTING RANGE                  (SECOND REQUEST)
14 LLC, a Kansas limited liability company, and
   SUNFLOWER DEVELOPMENT
15 SOLUTIONS LLC, a Texas limited liability
   company,
16
                    Defendants.
17

18          Pursuant to LR IA 6-1, LR IA 6-2, and LR II 7-1, Defendants GUN GARAGE &
19 SHOOTING RANGE LLC (“GGSR”), and SUNFLOWER DEVELOPMENT SOLUTIONS LLC

20 (“Sunflower”) (collectively, “Defendants”) and Plaintiff PERFORMANCE RHINO LLC

21 (“Plaintiff”), by and through their undersigned counsel, submit this Stipulation to extend the time

22 in which Defendants have to file an Answer or otherwise respond to the Complaint.

23          Defendants’ current deadline to answer or otherwise respond to the Complaint is April 29,
24 2019 (ECF No. 11). Pursuant to this Stipulation, Defendants shall have up to and including

25 Friday, May 3, 2019, to answer or otherwise respond to the Complaint, and no further

26 extensions will be granted concerning Defendants’ responsive pleading. This additional time is
27 requested in light of recent settlement discussions between the parties, and counsel for

28 Defendants’ communications with Defendants, one of which is currently out of the country,
 1 concerning the same. Further, this Stipulation is made in good faith and not for the purpose of

 2 delay.

 3          If, in response to the Complaint, Defendants file any motion pursuant to Rule 12(b) of the

 4 Federal Rules of Civil Procedure, Defendants shall, at Plaintiff’s request, agree to provide Plaintiff

 5 with an extension of time to respond to the motion of at least 7 but not more than 14 days.

 6 IT IS SO ORDERED:

 7                                                ________________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
 8

 9                                                DATED:          4-30-2019
10

11
     Respectfully submitted,
12

13 DATED this 29th day of April, 2019.                     DATED this 29th day of April, 2019.
14
      /s/ Jordan J. Butler                                  /s/Jonathan W. Fountain
15   DON SPRINGMEYER, ESQ.                                 Jonathan W. Fountain, Esq.
     Nevada Bar No. 1021                                   Nevada Bar No. 10351
16   JORDAN BUTLER, ESQ.                                   Stephanie S. Buntin, Esq.
     Nevada Bar No. 010531                                 Nevada Bar No. 12339
17   Wolf Rifkin Shapiro Schulman & Rabkin, LLP            HOWARD & HOWARD ATTORNEYS
     3556 East Russell Road, Second Floor                  PLLC
18   Las Vegas, NV 89120                                   3800 Howard Hughes Parkway, Suite 1000
                                                           Las Vegas, NV 89169
     Telephone: (702) 341-5200                             Tel. (702) 667-4823
19   Fax: (702) 341-5300                                   Email: iwfah2law.com
20   dspringmeyer@wrslawyers.com                           Email: ss1g4h2law.com
     JButler@wrslawyers.com
21                                                         Attorneys for Plaintiff
     KELLY J. TRUSSELL
22   (Pro Hac Vice to be Submitted)
     Of Counsel
23   Sloan, Eisenbarth, Glassman, McEntire & Jarboe
24   L.L.C.
     534 S. Kansas Avenue, Suite 1000
25   Topeka, KS 66603
     Phone: 785-357-6311 Ext. 236
26   Fax: 785-357-0152
     E-mail: ktrussell@sloanlawfirm.com
27

28 Attorneys for Defendants


                                                     -2-
     Case 2:19-cv-00450-APG-VCF Document 12 Filed 04/29/19 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2           I hereby certify that on this 29th day of April, 2019, a true and correct copy

 3 of STIPULATION AND ORDER TO EXTEND TIME FOR GUN GARAGE & SHOOTING

 4 RANGE LLC AND SUNFLOWER DEVELOPMENT SOLUTIONS LLC TO ANSWER OR

 5 OTHERWISE RESPOND TO THE PLAINTIFF’S COMPLAINT (SECOND REQUEST)

 6 was served via the United States District Court CM/ECF system on all parties or persons requiring

 7 notice.

 8                                             By /s/ Christie Rehfeld
                                                  Christie Rehfeld, an Employee of
 9                                                WOLF, RIFKIN, SHAPIRO, SCHULMAN &
                                                  RABKIN, LLP
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


                                                       -3-
